EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for this examiner’s amendment was given in an interview with Mr. Dustin Mauck on February 11, 2021.

The application has been amended as follows: 

Claims 1-12 are cancelled.

Claim 13, line 13:  The phrase - - ; and wherein said chair spine is capable of flexing in at least two axes of motion of said user at said lower back support - - has been inserted before the period.


Claims 14-15 are cancelled.

The following NEW claims have been added:

Claim 21 (NEW) A chair for supporting a user, said chair comprising: 
a seat; and 
a back support comprising: 
a chair spine connected to said seat; 
a lower back support that is connected to said chair spine and is configured such that said user can rotate said lower back support by rotating said user's body against said lower back support when said user is seated in said chair; and

wherein said connection between said lower back support and said chair spine and said connection between said shoulder support and said chair spine are configured to independently rotate in response to said rotational movements by said user; and
wherein said chair spine Is capable of flexing in at least two axes of motion of said user at said shoulder support.
Claim 22 (NEW) The chair of claim 21 further comprising a neck support that is connected to said chair spine and is configured such that said user can rotate said neck support by rotating said user's neck against said neck support when said user is seated in said chair.  

Claim 23 (NEW)  The chair of claim 22 wherein said connection between said neck support and said chair spine and said connection between said shoulder support and said chair spine are configured to independently rotate in response to said rotational movements by said user.  

Claim 24 (NEW) The chair of claim 22 wherein said chair spine further comprises a first portion that is connected to said neck support and a second portion that is connected to said shoulder support.

Claim 20 has been amended to depend from claim 21.


Claims 13 and 16-24 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636